It has been aptly said that State Constitutions are framed for the  very purpose of adaptation to the progress of the times and to be a general, not special, rule of action and restraint.
While  it is  true that in interpreting a Constitution it is to be read as it is written, still the Constitution and the amendments thereto must be so interpreted as to give effect to every part thereof and leave each part some office to perform. It is a primary rule of construction that the Constitution must be considered as a whole, and to get at the meaning of any part of it, we must read it in the light of other provisions relating to the same subject. Little Rock v. North Little Rock, 72 Ark. 95, and State v. Clay County, 93 Ark. 228 *Page 160 
No interpretation of the amendment under consideration in this case should be allowed which would conflict with any other provision of the Constitution unless it is absolutely necessary in order to give effect to the amendment. On the other hand, such construction should be given as will, if possible leave all the other provisions of the Constitution unimpaired and in full force. State v. Donaghey, 106 Ark. 56.
In People v. Potter, 47 N.Y. 375, the idea is clearly expressed by Judge Folger as follows: "The intent of the lawmaker is to be sought for. When it is discovered, it is to prevail over the literal meaning of the words of any part of the law. And this intent is to be discovered, not alone by considering the words of any part, but by ascertaining the general purpose of the whole is discovered, considering the evil which existed calling for the new enactment, and the remedy which is sought to be applied. And when the intent of the whole is discovered, 710 part is to be so construed as that the general purpose shall be thwarted, but all is to be made to conform to reason and good discretion. And the same rules apply to the construction of a Constitution as to that of a statute law."
The same general rule was also clearly and concisely stated by Mr. Justice WALKER in State v. Scott, 9 Ark. 270
as follows: "In determining the intentions of the framers of the amendment, we must keep in view the Constitution as it stood at the time the amendment was made, the evil to be remedied by the amendment, and the amendment proposed, by which the evil is to be remedied. No interpretation should be allowed which would conflict with any other provision of the Constitution, or which is not absolutely necessary in order to give effect to the proposed amendment. On the contrary, such construction should be given as will, if possible, leave all the other provisions in the Constitution unimpaired and in full force."
The above was quoted and approved in Ferrell v. Keel, 105 Ark. 380. *Page 161 
In the application of these established rules of construction it will be remembered that article 13 of our Constitution is devoted to counties, county seats, and county lines. Counties are civil divisions of the State for political and judicial purposes, and are its auxiliaries and instrumentalities in the administration of its government. Cole v. White County, 32 Ark. 45 and cases cited. Throughout the Constitution, counties are recognized in various ways as civil divisions of the State for political and judicial purposes. Counties are made the units of government for legislative, administrative and judicial purposes.
Court houses and jails are absolutely necessary in the administration of the State government, and I do not think that the amendment under consideration was designed to take away the powers in the respect to repairing and erecting courthouses and jails, which were possessed before its adoption. I think such an interpretation of the amendment would be too narrow and literal, and would tend to defeat the very purposes which it was designed to effectuate. Therefore, I think that the power to construct courthouses and jails is unchanged by the amendment.